MEMORANDUM OPINION
PER CURIAM.
A grand jury presented an indictment against Leon Calvin Porter, II for the felony offense of aggravated assault. Porter pleaded guilty to the lesser-inelud-ed misdemeanor offense of terroristic threat. Pursuant to a plea agreement, the court sentenced Porter to 180 days in jail and a $1,000 fine. Porter appealed.
Porter filed a general notice of appeal from his plea-bargained misdemeanor conviction. Because he filed a general notice of appeal, we have jurisdiction to consider only: (1) jurisdictional issues; (2) issues on which the trial court has granted permission to appeal; and (3) issues raised by written pre-trial motion. See Russell v. State, 74 S.W.3d 887, 890 (Tex.App.—Waco 2002, pet. ref'd).
Porter contends in a single point that the evidence is legally insufficient to support his conviction. This is not an issue which we have jurisdiction to address. Id. Accordingly, we dismiss the point for want of jurisdiction. See Morfin v. State, 34 S.W.3d 664, 668-69 (Tex.App.—San Antonio 2000, no pet.); Ferguson v. State, 927 S.W.2d 251, 254 (Tex.App.—Fort Worth 1996, pet. ref'd) (per curiam); Meisner v. State, 907 S.W.2d 664, 666 (Tex.App.—Waco 1995, no pet.); see also White v. State, 61 S.W.3d 424, 428 (Tex.Crim.App.2001) (“Dismissal of an issue ... is appropriate unless the form of the notice of appeal is proper to perfect appeal as to the issue-”).
We affirm the judgment. See Morfin, 34 S.W.3d at 669; Ferguson, 927 S.W.2d at 254; see also Meisner, 907 S.W.2d at 669 *807(reversing judgment on merits of point which court had jurisdiction to address).